Citation Nr: 0905237	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  00-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1964 
to March 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge.  A complete transcript is of record.  In 
September 2005 and again in January 2007, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

On VA examination in October 2008, the examiner stated that 
the veteran had a psychiatric condition dating back to 
service and that his chronic depression seemed to be 
triggered during his military service.  A claim for service 
connection for depression is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD conforming to 
the criteria of DSM-IV.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125(a) (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
denial to reopen his claim for service connection for PTSD.  
That claim was granted by the Board in September 2005, and 
the issue of entitlement to service connection was then 
considered and is currently before the Board.  Since the 
initial claim was substantiated after proper notice as to 
that issue was supplied, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  However, the veteran was 
provided with compliant notice as to direct service 
connection in October 2005 and February 2007 letters which 
also informed the veteran of the requirement in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
claim was readjudicated in an October 2008 supplemental 
statement of the case (SSOC).  

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records, and he was afforded VA examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


Service Connection for PTSD

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2008).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence. C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, service treatment records do not reflect 
complaints of or treatment for PTSD, or any mental condition.  
On February 1966 separation examination, the veteran was 
noted to have had a normal clinical psychiatric evaluation, 
and no PTSD or other mental condition was noted.

The veteran asserts that he has PTSD which is due to his two 
tours of duty serving in the Republic of Vietnam from May 
1965 to July 1965 and from October 1965 to January 1966.  He 
has described stressful events which have included 
experiencing being attacked, trapped, and assaulted without 
any real defense; having his unit come under machine gun fire 
around Easter time; conveying desperate messages from units 
in the fields and not knowing what became of them; losing 
friends at a restaurant in Saigon after it was bombed while 
they dined; being on the second floor of the barracks his 
first night in Saigon and having a woman throw a grenade 
(which turned out to be a dud) into the first floor; and 
having the barracks surrounded by South Vietnamese troops for 
three days in an apparent coup attempt and not being able to 
leave.  In April 2002, he submitted photographs of scenes 
which he asserts depict his base, at Phu Lam, at night during 
an attack.  He indicated that the photographs were taken 
after he left Vietnam, but that they were representative of 
what he saw during service.  At that time, the veteran also 
submitted information on three Army members, identified 
herein as M.J.I., C.A.W., and J.T.B., which indicates that 
these men were all killed in action on June 25, 1965 as a 
result of bomb explosions in the Gia Dinh province. 

The veteran's service records include his discharge, which 
indicates that his military occupation specialty was "comm. 
(communications) center specialist."  The veteran's personnel 
file (DA Form 20) shows that he served in the Republic of 
Vietnam from May 6, 1965 to July 6, 1965, and from October 
16, 1965 to January 1966 (the exact day is obscured due to a 
punch hole).  During both period of service in Vietnam, his 
principal duty is listed as communications center specialist, 
and his unit is listed as "USASTRATCOM."

The Board initially notes that with the exception of a 
September 2000 VA progress note, the veteran has not 
explicitly claimed to have participated in combat.  In 
addition, a review of his service records indicates that he 
is currently not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.

As it is not currently shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2008); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.

In response to a request by VA to the U.S. Army Joint 
Services Records Research Center (JSRRC) VA was informed in 
August 2008 that the U.S. Army Strategic Communications 
Command was located at Phu Lam.  The report verified the 
veteran's stressor of a bombing incident in Saigon in June 
1965 with three Army members, identified herein as M.J.I., 
C.A.W., and J.T.B., killed in action on June 25, 1965 as a 
result of bomb explosions in the Gia Dinh province.  Thus, 
the veteran has a verified stressor. 

This claim will turn on whether the veteran has PTSD related 
to this stressor.  After reviewing the record, the Board 
finds a preponderance of the evidence to be against the 
veteran's claim of service connection for PTSD.  In short, 
the medical evidence of record does not reflect a diagnosis 
of PTSD in accordance with the provisions of 38 C.F.R. § 
4.125(a).  

A VA outpatient treatment note dated in December 1995 
indicates that the veteran was seen for depression and major 
depressive episode was diagnosed.  The summary of VA 
hospitalization in December 1995 through January 1996 
reflects that the veteran had had no history of psychiatric 
treatment prior to VA examination in December 1995, although 
it was likely that he had been depressed for many years.  
Major depression was diagnosed.  
 
The veteran submitted a March 1996 VA physician's statement.  
The VA physician indicated that the veteran had reported 
symptoms of PTSD since beginning evaluation in December 1995.  
The veteran reported a history of hypervigilance, startle, 
decreased sleep, along with flashbacks and nightmares of 
Vietnam-related material, and reported that the symptoms were 
worse in the early 1970s than currently, although those 
symptoms persisted.  

The examiner who conducted a May 1996 VA examination reviewed 
the veteran's claims file and military history, concluding 
that the veteran had no exposure to combat, although the base 
at which he was stationed would occasionally come under fire, 
and concluded that the veteran had no history of a stressor.  
The examiner found no hypervigilance, no preoccupation, no 
numbing.  The examiner concluded that the criteria for a 
diagnosis of PTSD were not fulfilled.  The examiner also 
concluded that constriction of the veteran's social life and 
vocational achievement resulted from chronic depressive 
disorder, resulting in at least one episode of major 
depression, and dysthymic disorder.

The record contains a lay statement from a friend of the 
veteran dated in February 1997 in which she states that the 
veteran has had nightmares about Vietnam since his return 
from service in 1966. 

VA outpatient treatment records dated from December 1998 to 
January 1999 contain records with diagnoses of various 
psychiatric disorders, including PTSD.  (See, e.g., treatment 
records of January 1999, and in December 1998).   

A VA examination report dated in August 1999 shows that the 
veteran reported experiencing symptoms which included 
recurrent intrusive thoughts, nightmares, and flashbacks.  He 
described that during his period of service in Vietnam, he 
experienced several times being attacked, trapped, and 
assaulted without any real defense.  A diagnosis of PTSD 
deferred was given.

A VA medical record dated in September 2000 shows that the 
veteran described a stressful incident in service wherein he 
had planned to go to dinner with friends while in Saigon one 
evening, but that after a minor falling out, he decided not 
to eat with them.  He reported that the restaurant which they 
had gone to ended up being the target of a terrorist type 
bombing, wherein his friends were killed.  He also described 
incidents in which his camp came under some kind of attack, 
although it was not overrun.  He further expressed a stress-
inducing perception that the actual numbers of soldiers 
killed in action was greater than those reported to the 
media.  The examiner concluded that the veteran's 
descriptions and behavior appeared to be consistent with, and 
meet the criteria for PTSD, either the chronic or delayed 
onset type.

VA outpatient treatment records dated from July 1999 to 
December 2001 show that treatment for PTSD and depression.  
In a December 2001 letter, a VA doctor indicated that it was 
his impression that the veteran has PTSD due to combat 
experiences in the Vietnam War.

The veteran was examined by VA in October 2008.  The claims 
file and electronic medical record were reviewed.  The 
examiner interviewed the veteran and noted that the veteran's 
stressor had been verified.  The veteran's history and 
presenting complaints were noted.  The examiner noted the 
criterion necessary to support a diagnosis of PTSD.  The Axis 
I diagnosis was, major depressive disorder, moderate, in 
partial remission; PTSD subclinical.  The examiner summarized 
that the veteran had a long history of psychiatric problems 
dating to his military service.  It was noted that he 
endorsed symptoms of depression that meet the full criteria 
for major depressive disorder.  It was noted that the veteran 
did not endorse a single event that meets criterion A for 
PTSD.  The examiner stated that although there was an attack 
on the base where the veteran was located, the veteran could 
not indicate a moment he felt so horrified, terrified that he 
was going to die of felt extreme helplessness.  It was also 
noted that the veteran did not endorse two symptoms to meet 
criterion B for a diagnosis of PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician - neither is it required to accord it substantial 
weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).  Courts have repeatedly declined to adopt a 
"treating physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Board notes the conflicting diagnoses with respect to 
PTSD in the record, with PTSD symptoms being noted in VA 
treatment records as noted above as well as a finding of 
symptoms of PTSD in a March 1996 VA physician's statement.  
This evidence has little probative value since the doctor 
stated only that the veteran had a history of PTSD symptoms, 
but did not diagnose PTSD.  

In a September 2000 VA medical record, while the examiner 
noted the stressors offered by the veteran in Vietnam the 
finding was that it "appeared" to be consistent with and 
meet the criteria for PTSD.  As noted above, a medical 
finding that is speculative does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  The December 2001 opinion that the veteran 
has PTSD related it to combat experiences in Vietnam is 
offered without a basis for the opinion.  This evidence 
therefore is of little probative weight.  

Also in the record, there is evidence that shows that the 
veteran does not have PTSD.  In May 1996 the VA examiner 
reported that the criteria for PTSD were not fulfilled.  The 
August 1999 VA examiner deferred the diagnosis of PTSD, and 
the VA examiner in October 2008 found that the veteran had 
subclinical PTSD.  

The Board finds the October 2008 VA examiner's opinion to be 
the most persuasive evidence of record.  The October 2008 
examination was thorough and detailed and based upon a 
comprehensive review of the veteran's history and the claims 
folder.  Most importantly, this was the only examiner that 
specifically addressed the discussed whether or not the 
veteran met the criteria for a diagnosis of PTSD in 
conformance with the DSM-IV.  This examiner discussed each of 
the four criterion for a diagnosis of PTSD and explained why, 
or why not, it was met.  The opinion was well reasoned and 
supported by rationale.  

There are numerous diagnoses of PTSD in the claims folder; 
however, none of the medical evidence showing a diagnosis of 
PTSD addressed whether the criterion in conformance with the 
DSM-IV were met.  Again, the Board finds the October 2008 VA 
examiner's opinion that the veteran does not have PTSD to be 
the most persuasive evidence of record.  This examiner 
offered bases for the findings including reference to DSM IV.  
The October 2008 examiner specifically noted that the veteran 
had subclinical symptoms of PTSD, discussed the criterion 
necessary for a diagnosis and found that the veteran did not 
meet the full DSM-IV criteria for a PTSD diagnosis.  

Absent a diagnosis of PTSD that conforms with DSM-IV, service 
connection may not be granted.  The Board has considered the 
veteran's assertions and testimony, as well as the lay 
statement of his friend that he submitted.  While the veteran 
and his friend, as lay persons, are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Thus, in light of the evidence of record, the Board finds 
that the veteran does not currently have a diagnosis of PTSD 
conforming to the criteria of DSM-IV, and therefore that he 
does not currently have a diagnosis of PTSD in accordance 
with the provisions of 38 C.F.R. § 4.125(a).  Accordingly, 
service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


